DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 06/29/2022 is acknowledged.  The traversal is on the ground(s) that a search and examination of all the claims can be made without serious burden.  This is found persuasive.
The requirement is therefore WITHDRAWN.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase "perform at least one of...stop or reduce...and notifying..." creates indefiniteness due to the scope of the claim being indeterminate. It is unclear what limitations are intended to be alternatives within the claim. It must be clearly indicated whether "stop or reduce" is an alternative to "notifying" or whether "stop" is an alternative to "reduce" and "notifying" is required regardless of the alternative. Note that "at least one of" a set of alternatives is permissible as "at least one of A or B" or "at least one of A and B," as from MPEP 2173.05(h). For this reason, the claim scope is indefinite. 
If Applicant intends that the notifying must be performed apart from the alternatives (of stop or reduce), the following amendment is suggested for the claim 1, “; and perform notifying the relationship between the resonance frequency and the threshold”.
If Applicant intends that the “stop or reduce” is one alternative and “notifying” is the second alternative, Applicant should includes some designations to that effect, such as “(a) causing the energy source to stop or reduce… and (b) notifying that the integrated value has reached the second threshold”.
In the same manner and regarding Claim 2, the phrase "perform at least one of...stop or reduce...and notifying..." creates indefiniteness due to the scope of the claim being indeterminate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0282038 (Dannaher).
1. Dannaher discloses an energy control device (combination of control module 12 and power source 14 in FIG. 1 and P0019) that supplies power to an ultrasonic treatment instrument (medical device 10) comprising an end effector (end effector 16) performing treatment using ultrasonic vibration generated by an ultrasonic transducer (transducer 100). The energy control device comprising an energy source (power source 14 which is a generator 21 in FIG. 2 and P0025) and at least one integrated circuit (control module 12). The energy source is configured to output the power to the ultrasonic transducer (FIG. 2 and 9; P0025 and P0056). The at least one integrated circuit is configured to: 
acquire a resonance frequency (block 910 in FIG. 9) of a vibration system including the ultrasonic transducer (FIG. 9; P0056); 
calculate an initial feature value (block 950 of FIG. 9) relating to the resonance frequency after a start of an output of the power (FIG. 9; P0056);
set a threshold based on the initial feature value (e.g., “threshold” is set as either fast or slow rate of change in blocks 960/970 of FIG. 9 and P0056 based on F.sub.n_start; also see P0055 and FIG. 5, P0051); and 
perform at least one of causing the energy source to stop or reduce the output of the power to the ultrasonic transducer based on a relationship between the resonance frequency and the threshold (block 980 of FIG. 9) and notifying the relationship between the resonance frequency and the threshold (block 990 of FIG. 9).
2. When the resonance frequency has fallen below the threshold, the integrated circuit is configured to perform notifying that the resonance frequency has fallen below the threshold block 990 of FIG. 9).
3. The integrated circuit is configured to calculate the initial feature value based on at least any one of a change rate of the resonance frequency at a predetermined point in time (blocks 960, 970 of FIG. 9).
4. The energy control device has a memory (“memory” at P0019) that stores a relationship between the initial feature value and the threshold (FIG. 1 and 9; P0021 and P0056). The integrated circuit is configured to set the threshold based on the calculated initial feature value and the stored relationship (FIG. 1 and 9; P0021 and P0056).
6. The integrated circuit is configured to cause the energy source to perform a scan operation to change a frequency of the output in order to acquire the resonance frequency after the start of the output of the energy source and calculate the initial feature value after the scan operation (e.g., scan operation in the form of block 995 increasing current to acquire the resonance frequency at block 940 and calculate the rate of change of the resonance frequency at block 950 in annotated FIG. 9).

    PNG
    media_image1.png
    584
    505
    media_image1.png
    Greyscale

9. Dannaher teaches a treatment system (FIG. 1) comprising the energy control device according to claim 1 (see rejection above), the ultrasonic transducer (transducer 100) configured to be supplied with power from the energy control device (FIG. 2, P0025), and the ultrasonic treatment instrument (instrument 10).
10. The end effector comprises a first grasping piece (ultrasonic blade 82) configured such that ultrasonic vibration is transmitted and a second grasping piece (clamp arm 84) configured to be open and closed with respect to the first grasping piece (FIG. 2, P0026-P0027). The second grasping piece comprises a pad member that is brought into contact with the first grasping piece in a state where the first grasping piece and the second grasping piece is closed (FIG. 2, P0026-P0027).
11. The ultrasonic treatment instrument comprises a memory (“memory” at P0019) in which a relationship between the initial feature value and the threshold is stored (FIG. 1 and 9; P0021 and P0056). The integrated circuit is configured to read the relationship from the memory and sets the threshold using the read relationship when the ultrasonic treatment instrument is connected to the energy control device (FIG. 1 and 9; P0021 and P0056).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0282038 (Dannaher), as applied to claim 1 above, and further in view of US 2013/0267975 (Timm).
Dannaher discloses the invention substantially as claimed as discussed above but does not disclose the integrated circuit being configured to calculate the initial feature value at a point in time when a predetermined time has elapsed from the start of the output of the energy source or the energy control device has an input device. Timm teaches an energy control device (generator 30) in the same field of endeavor where the integrated circuit is configured to calculate the initial feature value (Frequency f) at a point in time when a predetermined time has elapsed from the start of the output of the energy source (see user programmed time period T at P0179) for the purpose of calculating drive signals (frequency) in a predetermined piecewise manner (P0179). Timm also teaches that the energy control device has an input device (input device 406) that receives an instruction from a user (P0181). The integrated circuit is configured to adjust the threshold based on an input to the input device (P0181 and P0323-P0324). The integrated circuit switches a type of an operation or presence or absence of an operation (system deactivated at block 1210 in FIG. 20 and P0323) when the resonance frequency and the threshold satisfy a predetermined relationship based on an input to the input device (P0181 and P0323-P0324). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the energy control device of Dannaher to include an input device and an integrated circuit configured to calaculate the intitial feature value at a predetermined time as taught by Timm in order to calculate drive signals (frequency) in a predetermined piecewise manner.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0282038 (Dannaher), as applied to claim 9 above, and further in view of US 2017/0202595 (Shelton).
Dannaher discloses all features of the invention as substantially claimed but is not specific to the treatment system wherein ultrasonic treatment instrument comprises a first memory in which identification is stored, the energy control device comprises a second memory in which a relationship between the identification information, which is interpreted to be the frequencies stored in the memory of the device disclosed by Shelton, the initial feature value, and the threshold is stored, and the integrated circuit configured to read the identification information from the first memory and sets the threshold using the relationship stored in the second memory corresponding to the identification information when the ultrasonic treatment instrument is connected to the energy control device. 
Shelton’s device (334) utilizes a processor (302) which determines a frequency of a waveguide movement and communicates that frequency to the processor (P0161, FIG. 15). The processor (493) stores this frequency value in the memory (497), even when the device is powered off (P0161, FIG. 25). The processor of the device reads the clock and determines an elapsed time since the device was powered off and retrieves the most recent frequency of waveguide movement, if the elapsed time is less than a predetermined value (P0161). Furthermore, Shelton’s device includes a communication portion, which features the processor and a memory that together are able to provide intelligent power management for the modular handheld ultrasonic surgical instrument (P0178). The control circuit of Shelton is configured to prevent power from being delivered to the end effector in excess of a predetermined threshold, thus indicating that the circuit reads the identification information from the memories, as well as the first and second thresholds, to control an ultrasonic treatment instrument, which is controlled by a generator receiving signals from the memory within the processor (P0337). It would have been obvious to combine the teachings of Dannaher with the first memory, identification information, and the first and second thresholds of Shelton because an ultrasonic device, such as a modular handheld ultrasonic surgical instrument, has a power requirement, such as a specific frequency, current and voltage that may be unique to the surgical instrument. Thus, if the instrument and corresponding components can access a memory with thresholds that are known to properly operate the device, it would be incredibly useful and time-saving, so that the user does not have to reestablish the thresholds each time the device is turned on or off, or in between uses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771